   Case: 4:20-cv-00954-HEA Doc. #: 39 Filed: 11/04/20 Page: 1 of 1 PageID #: 114


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION
SCOTT M. ARNOLD MICKE,                             )
                                                   )
          Plaintiff,                               )
                                                   )
    v.                                             )       No. 4:20-CV-00954-HEA
                                                   )
MISSOURI STATE HIGHWAY PATROL, et                  )
al.,                                               )
                                                   )
          Defendants.                              )


                                                 ORDER

         Upon review of the record, the Court notes that the file contains no proof of service upon

nor entry of appearance on behalf of defendant UNKNOWN DETECTIVE because it does not

appear that service of the complaint has been timely made within 90 days after the filing of the

complaint on July 24, 2020.

         IT IS HEREBY ORDERED, pursuant to Fed.R.Civ.P. 4(m), that plaintiff shall show cause

in writing, within fourteen (14) days of the date of this order, why this action should not be

dismissed without prejudice as to defendant UNKNOWN DETECTIVE for lack of timely service.

         Dated this 4th day of November, 2020.


                                                       __________________________________
                                                         HENRY EDWARD AUTREY
                                                       UNITED STATES DISTRICT JUDGE
